Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 20160001108 A1).
       	Regarding claim 8, Zhou discloses a portable, wearable, UVC sterilizing mask (figs. 2-4; mask 30), comprising: 
a sterilization chamber (fig. 3; in 30 between 46 and 48);  
the sterilization chamber including an inner wall (46, 48); 
air (60) passing through the sterilization chamber in a first direction, and a second direction; the second direction opposing the first direction (inhalation/exhalation in and out of 32, 37); 
a UVC reflective material applied to the inner wall (46 and 48) [0022-0023]; 
one or more UVC emitters (44) [0022] [0025] radiating UVC light [0025] into the sterilization chamber (fig. 3; in 30 between 46 and 48); 
the UVC light reflective off the UVC reflective material (46 and 48) [0022-0023], thereby increasing a dwell time of the UVC light within the sterilization chamber; 
the one or more UVC emitters (44) [0022] having an intensity; 
the intensity automatically adjusted [0031] [0021-0022] [0030-0032] based on an airflow through the sterilization chamber (fig. 3; in 30 between 46 and 48) with increased airflow increasing intensity [0031] [0030-0032], and decreased airflow decreasing intensity [0031]  [0030-0032]; 
whereby the portable, wearable, UVC sterilizing mask (30) minimizes power use while sterilizing both incoming and outgoing air (60)  [0021-0022] [0031] [0030-0032],.
	(figs. 2-4; mask 30, air 60 inhalation inlet 32/exhalation outlet 32, UVC LED’s 44; user air port 37; UV reflectors 46, 48; air turbulence vanes 56) 
	(figs. 8-9) 
(fig. 13, UV optical waveguide membrane/wall 170, air 216 inlet 206, air 218 outlet 208, UVC LED’s 44, UV irradiation regions 214, 222) 
	[0021-0032]
[0030-0032] 
	[0056]
	[0060-0061]
	[0068].

     	Regarding claim 10, Zhou discloses a UVC trapping exit (fig. 3; reflective and/or absorbing fabric/material over exits 32, per [0023] [0024] [0025]) that includes: 
a UVC reflective exit surface [0023] [0024] [0025] oriented perpendicular to a longitudinal axis of the sterilization chamber (fig. 3; in 30 between 46 and 48);  
one or more UVC exit reflectors [0023] [0024] [0025]; 
the one or more UVC exit reflectors [0023] [0024] [0025] angled with respect to the chamber, thus acting to reflect UVC light back into the chamber; 
a UVC absorbing material [0024] within the UVC trapping exit [0023] [0024] [0025], the UVC-absorbing material absorbing UVC light that bypasses the UVC reflective exit surface [0023] [0024] [0025];; 
whereby the UVC trapping exit prevents escape [0025] of UVC light outside of the chamber (fig. 3; in 30 between 46 and 48) [0023] [0024] [0025]   
[0023 Note surface of outer shell 49 that forms a wall of the flow chamber may be coated or covered with a UV-reflective material 48];
[0024 Note The surface of the facemask 30 that touches the wearer's face may be covered with an optional fabric layer 41. The same or a different optional fabric layer may cover openings 32, for example to mechanically filter air in dusty environments. ];
[0025 Note The emission pattern may be controlled through optics, lenses, or reflectors connected to the device structure of UV LEDs 44 or to packages in which the device structure of UV LEDs 44 are disposed, as is known in the art. UV LEDs 44 are disposed within the flow chamber and surrounded by reflective materials 46 and 48, such that little or no UV radiation is able to escape the flow chamber].
  
     	Regarding claim 14, Zhou discloses  a chamber dividing wall (fig. 10, wall/membrane 170) that separates the sterilization chamber (209) into an inhalation flow path (airflow 215 around 207 in 209 to/from 218) and an exhalation flow path (airflow 215 around 207 in 209 to/from 218); the chamber dividing wall (170) being transparent [0060-0061] (figs. 11-12, UV light from 44 travels through 170 to 174) to UVC light, thus allowing the one or more UVC emitters (44) [0022] to sanitize both inhaled air (60/215/218) and exhaled air (60/215/218); whereby a single chamber (209) can sterilize two flow paths without requiring additional UVC light sources (44) [0022] .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-3, 7 and 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al. (US 20160001108 A1) in view of Clark (US 20170202988 A1).
Regarding claim 1, Zhou discloses a portable air sterilization device for a user (figs. 2-4; mask 30), the device passing inhaled air and exhaled air (60) through a common sterilization chamber (fig. 3; in 30 between 46 and 48), the device comprising: 
a chamber (fig. 3; in 30 between 46 and 48);  
the chamber including a mask connection point (37) [0024] and an atmospheric connection point (32); 
the inhaled air (60) and the exhaled air (60) passing in and out of the chamber via the mask connection point (37) [0024]; 
atmospheric air (60) passing in and out of the chamber via the atmospheric connection point (32); 
a UVC reflective interior surface (46 and 48) [0022-0023] lining an inside of the chamber; 
the UVC reflective interior surface (46 and 48) [0022-0023] having reflectivity 
one or more UVC light sources (44) [0022] [0025] creating UVC light within the chamber; 
the UVC light bouncing around the inside of the chamber by reflecting off the UVC reflective interior surface (46 and 48) [0022-0023] , thereby sterilizing the inhaled air (60) and the exhaled air (60) ; 
whereby the portable air (60) sterilization device (30) is able to efficiently sterilize air (60) by maximizing battery life (38) [0021-0022] [0030-0032] of the UVC light and maximizing life of the UVC light and its photons
	(figs. 2-4; mask 30, air 60 inhalation inlet 32/exhalation outlet 32, UVC LED’s 44; user air port 37; UV reflectors 46, 48; air turbulence vanes 56) 
	(figs. 8-9) 
(fig. 13, UV optical waveguide membrane/wall 170, air 216 inlet 206, air 218 outlet 208, UVC LED’s 44, UV irradiation regions 214, 222) 
	[0021-0032]
[0030-0032] 
	[0056]
	[0060-0061]
	[0068].
     	But Zhou fails to disclose that the UVC reflective interior surface having reflectivity of 90% or more with respect to UVC light.
    	Clark, however, discloses a UV sanitizer that has a UVC reflective interior surface (i.e. expanded PTFE (ePTFE)) [0022] [0018] having reflectivity of 90% or more with respect to UVC light
	[0022 Note expanded PTFE (ePTFE)] 
[0018 Note reflective material having a reflectivity of … 90%, or 90% to 99.999%] 
[0079].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Zhou, with a UVC reflective interior surface (i.e. expanded PTFE (ePTFE)) having reflectivity of 90% or more with respect to UVC light, as taught by Clark, to use as a substitution of one known UV reflective material for another (i.e. expanded PTFE (ePTFE)) to obtain predictable UV/UVC reflection results of increased sterilization due to UV reflectance).

Regarding claims 2 and 9, Zhou discloses wherein the UVC reflective interior surface (46 and 48) [0022-0023] 
But Zhou fails to disclose that the reflective interior surface is expanded polytetrafluoroethylene ("ePTFE").
   `	Clark, however, discloses a UV sanitizer that has a UVC reflective interior surface (46 and 48) [0022-0023] having reflectivity of 90% or more with respect to UVC light
	[0022 Note expanded PTFE (ePTFE)] 
[0018 Note reflective material having a reflectivity of … 90%, or 90% to 99.999%] 
[0079].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Zhou, with a UVC reflective interior surface (i.e. expanded PTFE (ePTFE)) having reflectivity of 90% or more with respect to UVC light, as taught by Clark, to use as a substitution of one known UV reflective material for another (i.e. expanded PTFE (ePTFE)) to obtain predictable UV/UVC reflection results of increased sterilization due to UV reflectance).

     	Regarding claim 3, Zhou discloses a UVC trapping exit (fig. 3; reflective and/or absorbing fabric/material over exits 32, per [0023] [0024] [0025]) that includes: 
a UVC reflective exit surface [0023] [0024] [0025] oriented perpendicular to a longitudinal axis of the chamber (fig. 3; in 30 between 46 and 48);  
one or more UVC exit reflectors (fig. 3; 49 covered reflective fabric covering exits 32) [0023] [0024] [0025]; 
the one or more UVC exit reflectors [0023] [0024] [0025] angled with respect to the chamber, thus acting to reflect UVC light back into the chamber;   
a UVC absorbing material [0024] within the UVC trapping exit [0023] [0024] [0025], the UVC-absorbing material absorbing UVC light that bypasses the UVC reflective exit surface [0023] [0024] [0025]; 
whereby the UVC trapping exit prevents escape [0025] of UVC light outside of the chamber (fig. 3; in 30 between 46 and 48) [0023] [0024] [0025]   
[0023 Note surface of outer shell 49 that forms a wall of the flow chamber may be coated or covered with a UV-reflective material 48];
[0024 Note The surface of the facemask 30 that touches the wearer's face may be covered with an optional fabric layer 41. The same or a different optional fabric layer may cover openings 32, for example to mechanically filter air in dusty environments. ];
[0025 Note The emission pattern may be controlled through optics, lenses, or reflectors connected to the device structure of UV LEDs 44 or to packages in which the device structure of UV LEDs 44 are disposed, as is known in the art. UV LEDs 44 are disposed within the flow chamber and surrounded by reflective materials 46 and 48, such that little or no UV radiation is able to escape the flow chamber].
 
     	Regarding claim 7, Zhou discloses a chamber dividing wall (fig. 10, wall/membrane 170) that separates the chamber (209) into an inhalation flow path (airflow 215 around 207 in 209 to/from 218) and an exhalation flow path (airflow 215 around 207 in 209 to/from 218); the chamber dividing wall (170) being transparent [0060-0061] (figs. 11-12, UV light from 44 travels through 170 to 174) to UVC light, thus allowing the one or more UVC light sources (44) [0022]  to sanitize both the inhaled air (60/215/218) and the exhaled air (60/215/218) ; whereby a single chamber (209) can sterilize two flow paths without requiring additional UVC light sources (44) [0022] .

2.	Claim(s) 4-5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al. (US 20160001108 A1) in view of Clark (US 20170202988 A1); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Rose et al. (US 6171548 B1).
Regarding claim 4, Zhou discloses 



But the combined references fail to disclose a sonic agitator; 
the sonic agitator 
the sonic agitator vibrating to create a longitudinal wave 
within the inhaled air and exhaled air to increase effectiveness of UVC light for sterilization.
    	Rose, however, discloses a UV sterilizer (fig. 3, 28) that has a sonic agitator (fig. 3, 30); 
the sonic agitator vibrating to create a longitudinal wave (col. 8, lines 28-45); 
within the air and to increase effectiveness of UVC light for sterilization (col. 8, lines 28-45)
(col. 7, line 25 to col. 8, line 45). 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with a sonic agitator/ultrasonic emitter, as taught by Rose, to use for separating bacteria/pathogens from dust particles via vibrations induced by the sonic agitator/ultrasonic emitter, so that the pathogens are more effectively exposed and therefore sterilized by the sterilizing UV light/to increase UV sterilization efficiency (col. 8, lines 28-45).

     	Regarding claim 5, Zhou discloses a UVC trapping exit (fig. 3; reflective and/or absorbing fabric/material over exits 32, per [0023] [0024] [0025]) that includes: 
a UVC reflective exit surface [0023] [0024] [0025] oriented perpendicular to a longitudinal axis of the chamber (fig. 3; in 30 between 46 and 48); 
one or more UVC exit reflectors (fig. 3; 49 covered reflective fabric covering exits 32) [0023] [0024] [0025]; 
the one or more UVC exit reflectors [0023] [0024] [0025] angled with respect to the chamber, thus acting to reflect UVC light back into the chamber; 
a UVC absorbing material [0024] within the UVC trapping exit [0023] [0024] [0025], the UVC-absorbing material absorbing UVC light that bypasses the UVC reflective exit surface [0023] [0024] [0025];  
whereby the UVC trapping exit prevents escape [0025] of UVC light outside of the chamber (fig. 3; in 30 between 46 and 48) [0023] [0024] [0025]   
[0023 Note surface of outer shell 49 that forms a wall of the flow chamber may be coated or covered with a UV-reflective material 48];
[0024 Note The surface of the facemask 30 that touches the wearer's face may be covered with an optional fabric layer 41. The same or a different optional fabric layer may cover openings 32, for example to mechanically filter air in dusty environments.]; 
[0025 Note The emission pattern may be controlled through optics, lenses, or reflectors connected to the device structure of UV LEDs 44 or to packages in which the device structure of UV LEDs 44 are disposed, as is known in the art. UV LEDs 44 are disposed within the flow chamber and surrounded by reflective materials 46 and 48, such that little or no UV radiation is able to escape the flow chamber].

2.	Claim(s) 11-12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al. (US 20160001108 A1) in view of Hunter et al. (US 20070101867 A1) and further in light of Rose et al. (US 6171548 B1).
Regarding claim 11, Zhou discloses 



But Zhou fails to disclose a sonic agitator; 
the sonic agitator 
the sonic agitator vibrating to create a longitudinal wave 
within the inhaled air and exhaled air to increase effectiveness of UVC light for sterilization.
    	Rose, however, discloses a UV sterilizer (fig. 3, 28) that has a sonic agitator (fig. 3, 30); 
the sonic agitator vibrating to create a longitudinal wave (col. 8, lines 28-45); 
within the air and to increase effectiveness of UVC light for sterilization (col. 8, lines 28-45)
(col. 7, line 25 to col. 8, line 45).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Zhou, with a sonic agitator/ultrasonic emitter, as taught by Rose, to use for separating bacteria/pathogens from dust particles via vibrations induced by the sonic agitator/ultrasonic emitter, so that the pathogens are more effectively exposed and therefore sterilized by the sterilizing UV light/to increase UV sterilization efficiency (col. 8, lines 28-45).

     	Regarding claim 12, Zhou discloses a UVC trapping exit (fig. 3; reflective and/or absorbing fabric/material over exits 32, per [0023] [0024] [0025]) that includes: 
a UVC reflective exit surface [0023] [0024] [0025] oriented perpendicular to a longitudinal axis of the sterilization chamber (fig. 3; in 30 between 46 and 48);    
one or more UVC exit reflectors [0023] [0024] [0025]; 
the one or more UVC exit reflectors [0023] [0024] [0025] angled with respect to the chamber, thus acting to reflect UVC light back into the chamber; 
a UVC absorbing material [0024] within the UVC trapping exit [0023] [0024] [0025], the UVC-absorbing material absorbing UVC light that bypasses the UVC reflective exit surface [0023] [0024] [0025];; 
whereby the UVC trapping exit prevents escape [0025] of UVC light outside of the chamber (fig. 3; in 30 between 46 and 48) [0023] [0024] [0025]   
[0023 Note surface of outer shell 49 that forms a wall of the flow chamber may be coated or covered with a UV-reflective material 48];
[0024 Note The surface of the facemask 30 that touches the wearer's face may be covered with an optional fabric layer 41. The same or a different optional fabric layer may cover openings 32, for example to mechanically filter air in dusty environments. ];
[0025 Note The emission pattern may be controlled through optics, lenses, or reflectors connected to the device structure of UV LEDs 44 or to packages in which the device structure of UV LEDs 44 are disposed, as is known in the art. UV LEDs 44 are disposed within the flow chamber and surrounded by reflective materials 46 and 48, such that little or no UV radiation is able to escape the flow chamber].

	
2.	Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al. (US 20160001108 A1) in view of Clark (US 20170202988 A1); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Hunter et al. (US 20070101867 A1) and further in light of Herman (US 20100128901 A1).
Regarding claim 6, Zhou discloses a 

a membrane [0024] (41) that separates inhaled and exhaled air (60) from the 
the membrane placed across a hole (37 and/or 32); 

whereby a user can speak (a mask 30 wearer can speak through the mask, 41), the sound carried through the membrane [0024] (41), to the 
 [0024 Note The surface of the facemask 30 that touches the wearer's face may be covered with an optional fabric layer 41. The same or a different optional fabric layer may cover openings 32, for example to mechanically filter air in dusty environments].
But the combined references fail to disclose a through-mask audio communication system that includes: 
a microphone placed within a foam surround; 
a speaker to carry sound to third-parties;  
microphone, processed, and then output through the speaker.
Hunter, however, discloses a sterilizer mask (100) that has a through-mask audio communication system (fig. 1) [0043] that includes: 
a microphone (180, 186) placed 
a speaker (182, 184, 188) to carry sound to third-parties;  
microphone (180), processed, and then output through the speaker [0043].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with a microphone and speaker in the mask for communication purposes, as taught by Hunter, to use as a communication system to enable mask wearers to communicate/ to facilitate communication with other workers [0043]. 
    	But the combined references as modified by Hunter fails to disclose microphone placed within a foam surround.
Herman, however, discloses a white noise/wind shielded microphone system (fig. 2) [0016] where the microphone (fig. 2; A, B, C, D) is placed within a mesh (10) and within a foam surround (12) [0016].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references as modified by Hunter, with a microphone placed within a foam surround, as taught by Herman, to use for a wind shield so that white noise/wind noise does not interfere with the microphone signal to improve the/sound quality.

2.	Claim(s) 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al. (US 20160001108 A1) in view of Hunter et al. (US 20070101867 A1) and further in light of Herman (US 20100128901 A1).
Regarding claim 13, Zhou discloses a 

a membrane [0024] (41) that separates inhaled and exhaled air (60) from the 
the membrane placed across a hole (37 and/or 32); 

whereby a user can speak (a mask 30 wearer can speak through the mask, 41), the sound carried through the membrane [0024] (41), to the 
 [0024 Note The surface of the facemask 30 that touches the wearer's face may be covered with an optional fabric layer 41. The same or a different optional fabric layer may cover openings 32, for example to mechanically filter air in dusty environments].
But Zhou fails to disclose a through-mask audio communication system that includes: 
a microphone placed within a foam surround; 
a speaker to carry sound to third-parties;  
microphone, processed, and then output through the speaker.
Hunter, however, discloses a sterilizer mask (100) that has a through-mask audio communication system (fig. 1) [0043] that includes: 
a microphone (180, 186) placed 
a speaker (182, 184, 188) to carry sound to third-parties;  
microphone (180), processed, and then output through the speaker [0043].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Zhou, with a microphone and speaker in the mask for communication purposes, as taught by Hunter, to use as a communication system to enable mask wearers to communicate/ to facilitate communication with other workers [0043]. 
    	But Zhou as modified by Hunter fails to disclose microphone placed within a foam surround.
Herman, however, discloses a white noise/wind shielded microphone system (fig. 2) [0016] where the microphone (fig. 2; A, B, C, D) is placed within a mesh (10) and within a foam surround (12) [0016].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Zhou as modified by Hunter, with a microphone placed within a foam surround, as taught by Herman, to use for a wind shield so that white noise/wind noise does not interfere with the microphone signal to improve the/sound quality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881